              Case 2:09-cr-00013-JAM Document 118 Filed 04/13/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHELLE RODRIGUEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:09-CR-00013-JAM
11
                                   Plaintiff,
12                                                        ORDER SEALING DOCUMENTS AS SET FORTH
                             v.                           IN GOVERNMENT’S NOTICE
13
     JESSY AVERHART,
14
                                  Defendant.
15

16

17
            Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s
19
     Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Jessy Averhart,
20
     and the Government’s Request to Seal shall be SEALED until further order of this Court.
21
            It is further ordered that electronic access to the sealed documents shall be limited to the United
22
     States and counsel for the defendant.
23
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25
     the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling
26
     interest. The Court further finds that, in the absence of closure, the compelling interests identified by the
27
     government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN             1
      GOVERNMENT’S NOTICE
             Case 2:09-cr-00013-JAM Document 118 Filed 04/13/21 Page 2 of 2

 1 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 2 adequately protect the compelling interests identified by the Government.

 3

 4    Dated: April 12, 2021                          /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
 5                                                   UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
      GOVERNMENT’S NOTICE
